Kane, J. P.
Appeal from an order of the Supreme Court (Crew, III, J.), entered February 10, 1988 in Chemung County, which granted defendant’s motion to set aside a verdict in favor of plaintiffs, and ordered that judgment be entered in favor of defendant.
Plaintiff Barbara L. Ginter (hereinafter plaintiff) was injured while riding as a passenger aboard defendant’s Lockheed 1011 on a flight from New York to California when a fellow passenger opened a storage compartment for carry-on luggage directly above plaintiff’s seat, causing a suitcase to fall and strike plaintiff’s right hand as it rested on a tray table.
Both plaintiff and her husband commenced this action contending that defendant was negligent in permitting the storage of luggage of the type that injured plaintiff in overhead compartments, failing to ascertain that such luggage was securely stowed, failing to inspect the compartments, failing to warn passengers of potential danger, and violating their own rules and regulations relating to the duties, numbers and responsibilities of flight attendants in such matters and in the carriage of cargo in general. After trial, a jury found in favor of plaintiffs and awarded money damages. Upon motion of defendant, Supreme Court set the verdict aside on the ground of failure of proof of any negligence on the part of defendant which was a proximate cause of plaintiff’s injuries (CPLR 4404 [a]). This appeal by plaintiffs ensued.
We affirm. The evidence presented by plaintiffs included proof that there is no custom in the industry as to what is permitted or not permitted to be placed in overhead compart*788ments as long as Federal Aviation Administration (hereinafter FAA) requirements as to size are complied with and the total weight in a compartment does not exceed 40 pounds. Obvious heavy items such as garment bags and bowling bags would not be permitted to be stored by passengers after boarding. Evidence was presented that an announcement as to the storage of items is made by the flight attendants before takeoff and it is the attendant’s responsibility to check to ensure that overhead compartment doors are latched and secured at the time seatbelts are checked. On the particular flight in question, there were 255 passengers on board with 10 flight attendants. Although the labor contract in effect required 11 flight attendants for that number of passengers, or the payment of a penalty, FAA regulations required only six attendants. It was plaintiffs’ contention, however, that at the time they boarded the aircraft on the date of the accident, there was no announcement by any attendant regarding the storage of baggage and, additionally, no flight attendant monitored or assisted passengers with the storage of carry-on baggage. Evidence revealed that after the accident, an attendant stated that two weeks previously a suitcase had fallen out of one of the compartments and had broken a woman’s nose. Accordingly, plaintiffs contend that defendant had notice of a dangerous condition and its failure to act in a reasonable manner constituted negligence and that it otherwise failed to act in conformity with customs and standards in the industry.
However, in our view, the record does not demonstrate the breach of any duty owed by defendant to plaintiff which was a proximate cause of plaintiff’s injury. The evidence presented showed that it was defendant’s duty to observe that passengers were stowing their baggage in a reasonable manner, to provide assistance, as requested, and to make a visual check to assure that compartment doors were closed on takeoff. That duty did not include opening compartments to examine the contents thereof. Moreover, there was no evidence as to the weight of the suitcase which fell upon plaintiff’s hand, other than her own description of how it felt. There was proof that the suitcase did comply with FAA regulations as to size. As to the prior incident of an object falling and breaking a woman’s nose, there was no evidence to establish that the relevant conditions were the same at both times, and thus this was insufficient to establish a dangerous condition or proof of notice (see, Hyde v County of Rensselaer, 51 NY2d 927). We conclude that Supreme Court was correct in its conclusion that, as a matter of law, plaintiffs failed to establish negli*789gence on the part of defendant and that there is no valid line of reasoning and permissible inferences which could possibly lead rational people to the conclusion reached by the jury on the basis of the evidence presented at trial (see, Cohen v Hallmark Cards, 45 NY2d 493, 499).
Order affirmed, without costs. Kane, J. P., Mercure and Harvey, JJ., concur.